Citation Nr: 1524735	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-26 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sarcoidosis of the liver.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from May 1986 to January 1996.
This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In April 2008, the Veteran submitted a statement asking that the RO reconsider the decision to deny service connection.  While the RO treated this correspondence as a claim to reopen, the Board observes that the communication expresses disagreement with the prior denial and was received within one year of notiifcaiton of the denial.  Thus, the Board considers the April 2008 correspondence to be a timely notice of disagreement of the October 2007 rating decision.  Accordingly, the appeal arises from the initial denial of the claim as is not a claim to reopen a previously disallowed claim.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the record shows that the Veteran is receiving Social Security Disability.  In a December 2014 statement, the Veteran stated he was now receiving Social Security disability benefits due to his liver disease.  No records from the Social Security Agency have been requested or associated with the claim file.  Records from the Social Security Administration (SSA) must be obtained.  38 C.F.R. § 3.159(c)(2).  

The evidence also contains conflicting opinions regarding the onset of the Veteran's sarcoidosis.  A May 2008 statement from Dr. F.M. notes that the Veteran's symptoms prior to separation from active duty "strongly suggests that his condition was already active" during service and existed at the time he was on active duty.  

In contrast, the Veteran was offered a VA examination in March 2010.  At the time, the examiner offered an opinion that the current sarcoidosis of the liver is not related to service.  The rationale for the opinion was that there were no abnormal tests and no evidence of sarcoidosis in service. 

The Board is of the opinion that a new a new medical opinion is needed to reconcile the conflicting medical opinions.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Social Security Administration and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records that Social Security has regarding the Veteran.  These records should be associated with the claims file.

2. The claim file should be provided a new examination to ascertain the relationship, if any, between the Veteran's current sarcoidosis and his military service and reconcile the conflicting medical examinations of record.  

The examiner should be asked to provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the current liver sarcoidosis is related to service.  In the examiner determines that it is not at least as likely as not that the sarcoidosis is related to service, the examiner should reconcile his or her opinion with the opinions rendered by Dr. F.M.
 
A full rationale for the opinion should be provided.  The RO should advice the examiner that a rationale that there was no evidence of a disability in service is not adequate.  

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, in whole or in part, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




